 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8   LETITIA THOMSEN,

 9                              Plaintiff,                 Case No. C21-5229-MLP

10          v.                                             ORDER GRANTING UNOPPOSED
                                                           MOTION FOR EXTENSION OF TIME
11   COMMISSIONER OF SOCIAL                                TO FILE ANSWER
     SECURITY,
12
                                Defendant.
13

14          Based on Defendant’s Motion for Extension of Time, and that opposing counsel has no

15   opposition, it is hereby ORDERED that the Answer due date shall be amended as follows:

16          •    Defendant shall have up to and including September 7, 2021, to file an Answer to

17               Plaintiff’s Complaint, including the certified administrative record. If the

18               Commissioner is unable to file the certified administrative record on or before that

19               date, Defendant shall file another motion for extension.

20          Dated this 30th day of June, 2021.

21
                                                           A
22                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
23


     ORDER GRANTING UNOPPOSED MOTION
     FOR EXTENSION OF TIME TO FILE
     ANSWER - 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING UNOPPOSED MOTION
     FOR EXTENSION OF TIME TO FILE
     ANSWER - 2
